DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harder Karsten et al: “Nonlinear MPC with emission control for a real-world off-highway diesel engine” in view of MTU Friedrichshafen GMBH WO 2017/005337 (hereinafter MTU).
	Regarding claims 9-16, Harder Karsten et al disclose a method of model-based open-loop and closed-loop control of an internal combustion engine. See sections III-V.
	MTU discloses a method of operating an internal combustion engine (1), wherein at least one control module of the first order (5) calculated specification values (11, 13) for at least one control module of the second order (7, 9), wherein the specification values (11, 13) are used by the at least one control module of the second order (7, 9) to control the internal combustion engine (1) in an open-loop and/or closed loop manner, wherein calculation steps are separated in such a way that a static calculation of at least one first process of the internal combustion engine (1) is performed by means of the at least one control module of the first order (5), wherein a dynamic calculation of at least one second process of the internal combustion engine (1) is 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the first and second order controls of MTU in the control method of Harder Karsten et al to more accurately control the engine to minimize fuel consumption and emissions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747